— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a disciplinary determination finding him guilty of violating certain disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge *1329has been refunded to his inmate account. As such, petitioner has received all of the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 982 [2013]).
Peters, EJ., Stein, Garry and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.